PER CURIAM.
Appeal dismissed by agreement. violation of a known reasonable rule or regulation of the employer, was given a careful consideration in Sloss-Sheffield S. & I. Co. v. Greer, 216 Ala. 267, 113 So. 271. This is the second appeal. The cause being reversed on first appeal as indicated, on retrial it was submitted to the jury on said issue, and the judgment thereon was against defendant and in favor of the plaintiff. This was on evidence not now before this court. This finding of fact and the additional finding of fact by the court sustains the conclusion of liability given expression in the judgment and order of the court now sought to be reversed. The petition for writ of certiorari is denied, and the judgment of the lower court is affirmed. Writ denied; affirmed.
J’’ and S0MB]ryi:ic,:l:e and BROWN, JJ„ concur.